                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                       Civil Action No. 1:19-cv-00272

                                         )
MAXWELL KADEL; JASON FLECK;              )
CONNOR THONEN-FLECK; JULIA               )
MCKEOWN; MICHAEL D. BUNTING,             )
JR.; C.B., by his next friends and parents,
                                         )
MICHAEL D. BUNTING, JR. and              )
SHELLEY K. BUNTING; SAM                  )
SILVAINE; and DANA CARAWAY,              )
                                         )
                       Plaintiffs,       )
                                         )
                        v.               )
                                         )
DALE FOLWELL, in his official            )
capacity as State Treasurer of North     )
Carolina; DEE JONES, in her official     )
capacity as Executive Administrator of   )
the North Carolina State Health Plan for )
Teachers and State Employees;            )
UNIVERSITY OF NORTH CAROLINA )
AT CHAPEL HILL; NORTH                    )
CAROLINA STATE UNIVERSITY;               )
UNIVERSITY OF NORTH CAROLINA )
AT GREENSBORO; and NORTH                 )
CAROLINA STATE HEALTH PLAN               )
FOR TEACHERS AND STATE                   )
EMPLOYEES,                               )
                                         )
                      Defendants.        )
                                         )
                                         )
                                         )

      ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT BY
   DEFENDANTS DALE FOLWELL, STATE TREASURER OF NORTH
CAROLINA, DEE JONES, EXECUTIVE ADMINISTRATOR OF THE NORTH
   CAROLINA STATE HEALTH PLAN FOR TEACHERS AND STATE
EMPLOYEES, AND THE NORTH CAROLINA STATE HEALTH PLAN FOR
             TREACHERS AND STATE EMPLOYEES




    Case 1:19-cv-00272-LCB-LPA Document 85 Filed 03/23/21 Page 1 of 15
           Defendants Dale Folwell, Dee Jones, and the North Carolina State Health Plan for

Teachers and State Employees respond to the First Amended Complaint as follows1:

      1.          Defendants admit that Plaintiffs are, or have been, members in the North

Carolina State Health Plan for Teachers and State Employees (“State Health Plan” or

“Plan”). The Defendants admit that the State Health Plan is a health benefits program that

is self-funded by the State of North Carolina and premiums are paid by Plan subscribers.

The Defendants admit that eligible employees and retirees are offered the opportunity to

enroll in the Plan through their employing unit or retiree Plan. Generally, these employers

contribute to the Plan in addition to the employee premiums. The Defendants admit that

the Plaintiffs who have enrolled in the Plan were offered the opportunity to do so by

University Defendants or the North Carolina Department of Public Safety. The Defendants

deny that the Plan’s payments for medical treatment are compensation for employment.

Except as expressly admitted, denied.

      2.          Denied. In this paragraph, and throughout the Complaint, Plaintiffs use the

term “medically necessary” without further definition. This phrase could either be a legal

term, as when used in the Medicaid Program, or a factual allegation. To the extent that

“medically necessary” reflects a conclusion of law, the Defendants neither admit nor deny.

To the extent that the term alleges facts, the Defendants lack sufficient information to admit

or deny. Except as expressly admitted, denied.


1
 Defendant, North Carolina State Health Plan for Teachers and State Employees, filed a Notice of Appeal on April
9, 2020. Consistent with that appeal, the State Health Plan is not filing an answer as to the allegations in ¶¶ 165-174.


                                                           2

       Case 1:19-cv-00272-LCB-LPA Document 85 Filed 03/23/21 Page 2 of 15
     3.       Denied. The Defendants lack sufficient information to admit or deny the

Plaintiffs’ allegations about their own behavior or experience. Except as expressly

admitted, denied.

     4.       The Defendants admit the first sentence. The Defendants admit the second

sentence accurately quotes the Plan’s mission statement but deny all other allegations.

     5.       Denied.

     6.       The Defendants lack sufficient information to admit or deny allegations

about the Plaintiffs’ intentions. Except as expressly admitted, denied.

     7-12.    The Defendants admit, upon information and belief, that Plaintiff McKeown

is employed by University Defendants, Plaintiffs Fleck and Bunting are retired university

employees, Plaintiffs Kadel and Silvaine are former university employees, and Plaintiff

Caraway is a current employee of the North Carolina Department of Public Safety. The

Defendants admit, upon information and belief, that Plaintiffs Thonen-Fleck and C.B. are

enrolled in the State Health Plan as dependents of Plaintiff Fleck and Plaintiff Bunting,

respectively. The Defendants admit, upon information and belief, that the Plaintiffs’

residences are as described and that the familial relations, where alleged, are accurate. The

Defendants admit, upon information and belief, that Plaintiffs’ ages are correct as of the

time the First Amended Complaint was filed. The Defendants lack sufficient information

to admit or deny whether Plaintiffs are “transgender” as this term is undefined in the

Complaint. Except as expressly admitted, denied.

     13.      The Defendants admit the first sentence. The second, third, fourth sentences

describe the legal authority of the State Treasurer and are neither admitted nor denied. The


                                             3

      Case 1:19-cv-00272-LCB-LPA Document 85 Filed 03/23/21 Page 3 of 15
fifth sentence is denied. The sixth sentence is a conclusion of law and is neither admitted

nor denied. Except as expressly admitted, denied.

     14.      The Defendants admit the first sentence. The second and third sentences are

conclusions of law and are neither admitted nor denied. Except as expressly admitted,

denied.

     15.      The Defendants admit the first three sentences, upon information and belief.

To the extent that the fourth sentence alleges that certain UNC employees are eligible to

enroll in the State Health Plan, this sentence is admitted. Except as expressly admitted,

denied.

     16.      Admit, upon information and belief.

     17.      The Defendants admit the first three sentences, upon information and belief.

To the extent that the fourth sentence alleges that certain NCSU employees are eligible to

enroll in the State Health Plan, this sentence is admitted. Except as expressly admitted,

denied.

     18.      The Defendants admit the first sentence, upon information and belief. To the

extent that the second sentence alleges that certain employees of the North Carolina

Department of Public Safety are eligible to enroll in the State Health Plan, this sentence is

admitted. Except as expressly admitted, denied.

     19.      The Defendants admit the State Health Plan is an agency of the State of North

Carolina and, with its contractors and subcontractors, operates a health benefits program.

To the extent the allegations in this paragraph are conclusions of law, they are neither

admitted nor denied. Except as expressly admitted, denied.


                                             4

      Case 1:19-cv-00272-LCB-LPA Document 85 Filed 03/23/21 Page 4 of 15
     20-22.       The Defendants neither admit nor deny the conclusions of law contained

therein. Except as expressly admitted, denied.

     23.          The Defendants deny the first two sentences. The Defendants admit the third

sentence describes the scope of relief sought by Plaintiffs but deny the Plaintiffs are entitled

to such relief.

     24-27.       The Defendants deny but acknowledge that the Plaintiffs allege these

jurisdictional facts as the basis for their cause of action against Defendants. To the extent

these paragraphs state conclusions of law, they are neither admitted nor denied.

     28.          The Defendants admit they are residents of North Carolina. The Defendants

neither admit nor deny the conclusions of law contained therein. Except as expressly

admitted, denied.

     29-31.       Denied.

     32.          The Defendants admit that gender dysphoria is a diagnosis described in the

DSM-5. Except as expressly admitted, denied.

     33-47.       Denied.

     48.          The Defendants admit that the 80/20 PPO Plan and the 70/30 PPO Plan are

generally offered to subscribers in the State Health Plan. The Defendants admit that the

HDHP is offered to some subscribers but deny it is generally available. The Defendants

admit that Blue Cross and Blue Shield of North Carolina and CVS are contractors for the

State Health Plan. Except as expressly admitted, denied.

     49.          The Defendants admit that the Plan provides certain covered health benefits

while excluding others. As noted in paragraph 3, above, the Defendants lack sufficient


                                                5

      Case 1:19-cv-00272-LCB-LPA Document 85 Filed 03/23/21 Page 5 of 15
information about Plaintiffs’ intended meaning of the term “medically necessary” to admit

or deny whether this phrase is used accurately. Except as expressly admitted, denied.

     50.      The Defendants admit the first sentence. The Defendants admit that the

coverage exclusions challenged by Plaintiffs apply to the identified State Health Plan

options. The Defendants admit that the Board of Trustees of the State Health Plan

suspended the coverage exclusions at issue in this lawsuit for the 2017 Plan year. Except

as expressly admitted, denied.

     51.      Denied.

     52.      The Defendants deny the first sentence. For the second sentence, the

Defendants admit that documents have been published by the American Medical

Association and American Psychological Association that discuss insurance coverage. The

Plaintiffs have not specifically identified the referenced documents, so the Defendants lack

sufficient information to identify specific statements referenced by Plaintiffs or to admit or

deny whether these statements reflect the judgment of those private organizations and

whether these statements reflect “medical consensus.” Except as expressly admitted,

denied.

     53.      The Defendants admit that Blue Cross and Blue Shield of North Carolina and

CVS administer benefits for other insurance plans but lack sufficient information to admit

or deny allegations about other plans. Except as expressly admitted, denied.

     54.      Denied.

     55.      The Defendants admit that the Board of Trustees for the State Health Plan

suspended the coverage exclusions for the 2017 Plan year. The Defendants deny the


                                              6

      Case 1:19-cv-00272-LCB-LPA Document 85 Filed 03/23/21 Page 6 of 15
allegations about the motivation of the Board of Trustees within the first sentence. The

Defendants admit to providing public records in response to requests about the coverage

exclusion. To the extent this paragraph includes conclusions of law, these are neither

admitted nor denied. Except as expressly admitted, denied.

    56.      The Defendants admit that the Board of Trustees for the State Health Plan

suspended the coverage exclusions for the 2017 Plan year. The Defendants admit to

providing public records in response to requests about the coverage exclusion. The

Defendants deny that the Plaintiffs have reproduced the entirety of the document quoted.

To the extent the quoted material expresses conclusions of law, these are neither admitted

nor denied. Except as expressly admitted, denied.

    57.      The Defendants admit that the Board of Trustees for the State Health Plan

suspended the coverage exclusions for the 2017 Plan year at a meeting in early December

2016. The Defendants deny that the Plaintiffs have reproduced the entirety of the document

quoted. To the extent the quoted material expresses conclusions of law, these are neither

admitted nor denied. Except as expressly admitted, denied.

    58.       The Defendants admit the Press Secretary for the prior State Treasurer

provided comments at the time about the Board’s action. The Defendants lack sufficient

information to admit or deny whether the quoted language accurately reflects the decision

by the Board of Trustees or its motivation. The Defendants also lack sufficient information

to admit or deny whether the statement was correct, based on information known at the

time. Except as expressly admitted, denied.




                                              7

     Case 1:19-cv-00272-LCB-LPA Document 85 Filed 03/23/21 Page 7 of 15
    59.       The Defendants admit that the Plan contracts with a consulting firm to

evaluate potential actuarial impacts of benefit changes and to otherwise provide reports to

assist in the administration of Plan benefits. The Defendants admit that this contractor was

retained by the prior State Treasurer. The Defendants deny that any reports conclusively

reflect the effect of benefits changes on the actuarial soundness of the State Health Plan.

The Defendants deny the third sentence fully summarizes any report’s conclusions about

Federal law. Except as expressly admitted, denied.

    60.       The Defendants admit that the quoted language appears in a report by the

consulting firm. Except as expressly admitted, denied.

    61.       The Defendants deny that the State Treasurer could “take action” prior to

assuming office. The Defendants deny that either the State Treasurer or Executive

Administrator can “take action” with regard to the coverage exclusions challenged by

Plaintiffs independently of the Board of Trustees of the State Health Plan. The Defendants

admit that state employees and their dependents testified before the Board of Trustees in

favor of eliminating the coverage exclusions. Except as expressly admitted, denied.

    62.       The Defendants admit that the quoted words are part of a longer public

statement released by the State Treasurer. The Defendants deny that the quoted words

accurately summarize or paraphrase the opinions of the State Treasurer or reflect his views.

Except as expressly admitted, denied.

    63.       The Defendants deny the first sentence. The Defendants admit that the State

Health Plan benefits exclude coverage for the services described by the quoted language.

Except as expressly admitted, denied.


                                             8

     Case 1:19-cv-00272-LCB-LPA Document 85 Filed 03/23/21 Page 8 of 15
    64-65.   Denied.

    66-67.   The Defendants lack sufficient information to admit or deny.

    68.      The Defendants admit that Plaintiff Kadel was enrolled in the State Health

Plan. The Defendants deny that payment for health care services is part of compensation.

Upon information and belief, Kadel’s monthly employee premium was deducted from his

paycheck and provided to the State Health Plan. Except as expressly admitted, denied.

    69-82.   The Defendants lack sufficient information to admit or deny.

    83-84.   The Defendants admit that Plaintiff Jason Fleck is enrolled in the State

Health Plan. The Defendants deny that payment for health care services is part of

compensation. Upon information and belief, Jason Fleck’s monthly employee premium is

deducted from his paycheck and provided to the State Health Plan. The Defendants admit

that Connor Thonen-Fleck is enrolled in the State Health Plan as a dependent of Jason

Fleck. Except as expressly admitted, denied.

    85-93.   The Defendants lack sufficient information to admit or deny.

    94.      The Defendants admit Plaintiff McKeown is enrolled in the State Health

Plan. The Defendants deny that payment for health care services is part of compensation.

Upon information and belief, McKeown’s monthly employee premium is deducted from

her paycheck and provided to the State Health Plan. Except as expressly admitted, denied.

    95.      The Defendants lack sufficient information to admit or deny.

    96.      Upon information and belief, the Defendants admit that Plaintiff McKeown

submitted a benefits appeal to Blue Cross and Blue Shield of North Carolina. The

Defendants admit that Plaintiff McKeown also filed a grievance with the State Health Plan


                                           9

     Case 1:19-cv-00272-LCB-LPA Document 85 Filed 03/23/21 Page 9 of 15
under § 1557 and that this grievance was initially denied. The Defendants deny that

Plaintiff McKeown completed the § 1557 administrative grievance process. To the extent

that the paragraph alleges conclusions of law, these are neither admitted nor denied. Except

as expressly admitted, denied.

    97-108. The Defendants lack sufficient information to admit or deny.

    109.      The Defendants admit that Plaintiff Michael Bunting is enrolled in the State

Health Plan as a retiree. The Defendants admit that C.B. is enrolled as a dependent of

Michael Bunting. The Defendants lack sufficient information to determine Plaintiffs’

future intentions. The Defendants admit that Plaintiff Michael Bunting is enrolled in the

State Health Plan. Upon information and belief, Bunting pays a monthly premium to the

State Health Plan. Except as expressly admitted, denied.

    110-16. The Defendants lack sufficient information to admit or deny.

    117.      The Defendants admit that Plaintiff Michael Bunting is enrolled in the State

Health Plan as a retiree. The Defendants admit that C.B. is enrolled as a dependent of

Michael Bunting. Except as expressly admitted, denied.

    118-20. The Defendants lack sufficient information to admit or deny.

    121.      The Defendants admit, upon information and belief, that Plaintiff Silvaine

was enrolled in the State Health Plan during Plan years 2016, 2017 and 2018. The

Defendants deny that payment for health care services is part of compensation. Except as

expressly admitted, denied.

    122-24. The Defendants lack sufficient information to admit or deny.




                                            10

     Case 1:19-cv-00272-LCB-LPA Document 85 Filed 03/23/21 Page 10 of 15
     125.      The Defendants admit that the Board of Trustees of the State Health Plan

suspended application of the coverage exclusions challenged by the Plaintiffs for the 2017

Plan year. The Defendants lack sufficient information to admit or deny the remaining

allegations. Except as specifically admitted, denied.

     126-32. The Defendants lack sufficient information to admit or deny.

     133.      The Defendants admit Plaintiff Caraway is enrolled in the State Health Plan.

The Defendants deny that payment for health care services is part of compensation. Upon

information and belief, Caraway’s monthly employee premium is deducted from her

paycheck and provided to the State Health Plan. Except as expressly admitted, denied.

     134-38. The Defendants lack sufficient information to admit or deny.

     139.      Defendants Folwell and Jones incorporate the responses to the allegations in

Paragraphs 1-138 of the Complaint.

     140.      Admit.

     141.      Defendants Folwell and Jones admit the Plaintiffs seek the relief stated but

deny the Plaintiffs are entitled to it.

     142-53. The paragraphs state conclusions of law that Defendants Folwell and Jones

neither admit nor deny. To the extent the paragraphs make allegations of fact, they are

denied.

     154-64. The Plaintiffs do not make these allegations against the Defendants. To the

extent that the paragraphs state conclusions of law, the Defendants neither admit nor deny.

To the extent the paragraphs make allegations of fact relevant to claims against the

Defendants, they are denied.


                                            11

     Case 1:19-cv-00272-LCB-LPA Document 85 Filed 03/23/21 Page 11 of 15
    165-74. The Plaintiffs’ claims against the State Health Plan for violation of § 1557 of

the Affordable Care Act are pending before the U.S. Court of Appeals for the Fourth

Circuit. The Plaintiffs have not amended these paragraphs of their Complaint. The State

Health Plan declines to answer these allegations until this Court’s jurisdiction has been

resolved.

    175.     The State Health Plan incorporates its responses to the allegations in

paragraphs 1-164 of the Complaint. As noted above, the State Health Plan has declined to

answer the allegations in paragraphs 165-74 until this is required by the Federal Rules of

Civil Procedure.

    176-88. The paragraphs state conclusions of law that the State Health Plan neither

admits nor denies. To the extent these paragraphs make allegations of fact on behalf of

Plaintiff Caraway, the only Plaintiff who brings this Claim against the State Health Plan,

they are denied. Except as expressly admitted, denied.

                                PRAYER FOR RELIEF

    The Defendants deny that Plaintiffs are entitled to the relief they seek.

                                       DEFENSES

    1.       One or more of the Plaintiffs’ claims in the Complaint fails to state a claim

upon which relief can be granted.

    2.       One or more of the Plaintiffs’ claims in the Complaint is barred by the

Eleventh Amendment to the U.S. Constitution.




                                            12

     Case 1:19-cv-00272-LCB-LPA Document 85 Filed 03/23/21 Page 12 of 15
     3.       To the extent the Plaintiffs seek any relief against the Defendants that would

only be available in a suit against the Defendants in their individual capacity, the claims

are barred by qualified immunity.

     4.       The Plaintiffs have failed to mitigate their alleged damages.

     5.       The Plaintiffs have failed to join the members of the Board of Trustees of the

State Health Plan as necessary parties to this litigation.

     6.       One or more of the Plaintiffs’ claims is barred because Plaintiffs have failed

to exhaust their administrative remedies.

     7.       One or more of the Plaintiffs’ claims is barred by the doctrines of waiver or

estoppel.

                                 JURY TRIAL DEMAND

     Defendants demand a jury.

     The Defendants respectfully request that the Court dismiss this action with prejudice,

denying the relief requested and granting such further relief as the Court deems appropriate.




                                              13

     C a s e          1 : 1 9 - c v - 0 0 2 7 2 - L C B - L P A                                 D o
      Dated this 23rd day of March, 2021.


                                       Respectfully submitted by,

/s/ James Benjamin Garner              /s/ John G. Knepper
James Benjamin Garner                  John G. Knepper
N.C. Bar. No. 41257                    Wyo. Bar No. 7-4608
General Counsel                        LAW OFFICE OF JOHN G. KNEPPER, LLC
North Carolina Department of           Post Office Box 1512
    the State Treasurer                Cheyenne, WY 82003-1512
3200 Atlantic Avenue                   Telephone: (307) 632-2842
Raleigh, North Carolina 27604          Facsimile: (307) 432-0310
Telephone: (919) 814-4000              John@KnepperLLC.com
Ben.Garner@nctreasurer.com
                                       /s/ Kevin G. Williams
                                       Kevin G. Williams
                                       N. C. Bar No. 25760

                                       /s/ Mark A. Jones
                                       Mark A. Jones
                                       N.C. Bar No. 36215
                                       BELL, DAVIS & PITT, P.A.
                                       100 North Cherry St., Suite 600
                                       Winston-Salem, NC 27120-1029
                                       Telephone: (336) 722-3700
                                       Facsimile: (336) 722-8153
                                       kwilliams@belldavispitt.com
                                       mjones@belldavispitt.com




                                            14

    C a s e         1 : 1 9 - c v - 0 0 2 7 2 - L C B - L P A               D o
                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that this document was filed through the ECF

system and will be sent electronically to the registered participants as identified on the

Notice of Electronic Filing (NEF).

       This the 23rd day of March, 2020.

                                           /s/ John G. Knepper




                                             15

     Case 1:19-cv-00272-LCB-LPA                       Document 85            Filed 03/23/21   Pag
